Citation Nr: 1532451	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-41 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  The propriety of the reduction of the Veteran's disability rating for service-connected hypertension from 60 percent to 20 percent, effective February 1, 2010.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to January 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Virtual Benefits Management System (VBMS) electronic claims file contains the March 2012 VA Form 9 and May 2014 VA Form 8 for the issue of entitlement to service connection for erectile dysfunction.  VBMS also include a June 2015 written brief.  The Virtual VA electronic claims file contains VA outpatient treatment records dated from January 2005 to April 2013 and a copy of a May 2015 rating decision proposing to decrease the rating for hypertension from 20 percent to noncompensable.  The remainder of the documents in VBMS and Virtual VA are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

In a June 2015 brief, the Veteran's representative raised the issue of entitlement to an effective date earlier than September 20, 2007, for the grant of service connection for hypertension.  In particular, he alleged that there was clear and unmistakable error (CUE) in the May 2008 rating decision that granted service connection for hypertension.  However, the Board notes that the issue has not but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board notes that there are potentially relevant private treatment records pertaining to the Veteran's hypertension.  In this regard, within 60 days of the July 2009 notice letter regarding the proposed reduction, the Veteran submitted an August 2009 VA Form 21-4138 in which he stated that he continuously had very high blood pressure levels.  He indicated that his systolic pressure ranged from 190 to 200 and that his diastolic pressure was predominantly at 140 to 150 or higher.  The Veteran also submitted an August 2009 letter from a private physician who noted that he had been treating the Veteran for the past 10 years.  The physician stated that the Veteran's blood pressure has been very difficult to control and that notes for the past four years were available upon request.  The claims file does include private treatment records from this physician that are dated from December 2005 to February 2008.  However, it does not appear that the AOJ made an attempt to request the Veteran's more recent treatment records that the physician indicated were available upon request.  

Moreover, the Board notes that the Veteran was afforded a VA examination in July 2010 and medical opinions were provided addressing the etiology of the Veteran's erectile dysfunction.  However, the examiner's opinion was speculative on the issue of whether the Veteran's service-connected hypertension may have aggravated his erectile dysfunction.  As such, the Board finds that an additional medical opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension and erectile dysfunction.  A specific request should be made for treatment records from the private physician referenced in the Veteran's August 2009 letter, to include any records dated from February 2008 to the present.  

After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  The AOJ should refer the Veteran's claims file to the July 2010 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's erectile dysfunction.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, and post-service medical records. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current erectile dysfunction was either caused by or permanently aggravated by his service-connected hypertension.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review

3.  The AOJ should review the medical opinion and ensure that it is in compliance with this remand.  If the opinion is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


